DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the amended reference characters (1-8) are not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10-11 and 19 objected to because of the following informalities:  
Claim 10, line 13 recites “said conduit cylinder”. Please amend to read as –said inner conduit cylinder--. Appropriate correction is required.
 Claim 10, line 23 recites “attached with indentations for non-slip hold said non-slip hold”. There is redundancy in this limitation.  Please amend the claim to read as -- attached with indentations for said non-slip hold--. Appropriate correction is required.
Claim 11 includes a full stop in the middle of the claim and ends with semi colon. A claim must be written a s single sentence. Appropriate correction is required.
Claim 19 does not end with a full stop at the end of the claim. A claim must be written a s single sentence. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the same type of material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Claim 10 recites “like or of tampon plastic applicators” in line 2-3. 
Claim 10 recites the limitation "the Stop" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the integrally formed Stop on the inner conduit cylinder" in line 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a non-slip grip" in line 11-12.  It is unclear to the examiner if the Applicant is referring to a non-slip hold that was mention in claim 1 line 6 or a new one. The drawing only shows Non-Slip hold. For examination purpose, the examiner is interpreting it to be the same. 
claim 10, line 15-16 recites “a tampon plastic applicator with a new function, and new objective”. The scope of the claim is indefinite. New function and new objection are indefinite since the function and objection are not defined.  
Claim 10 recites the limitation "both pieces are screwed" in line 16-17. The Applicant failed to define each piece in the claim so it is unclear to the examiner what each piece includes.
Claim 10 recites the limitation "a straight drum outer cylinder" in line 17.  It is unclear to the examiner if the Applicant is referring to the drum outer cylinder that was mentioned in claim 10, line 7 or a new one. Referring to the drawing, there is only one drum that appears to be straight. For examination purpose, the examiner is interpreting to be the same. 
Claim 10 recites the limitation "the inside" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation " said Stop indicator cylindrical hole" in line 25.  There is insufficient antecedent basis for this limitation in the claim. Stop indicator was mentioned previously, however, Stop indicator cylindrical hole is never mentioned before. 
Claim 10 recites the limitation "the outside" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the two pieces” in line 27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the other end" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the permanent rubber cap" in line 28-29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the easy grip rubber pipet/syringe air bulb " in line 29-30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. 
Claim 11 recites the limitation "a drying air pump device/apparatus " in line 2.  It is unclear to the examiner if the Applicant is referring to the drying air pump device/apparatus that was mentioned in claim 10 or a new one. For examination purpose, the examiner is interpreting it to be the same. 
Claim 11 recites the limitation "a drum outer cylinder" in line 3.  It is unclear to the examiner if the Applicant is referring to the drum outer cylinder that was mentioned in claim 10 or a new one. For examination purpose, the examiner is interpreting it to be the same. 
Claim 11 line 7-8 recites “tampon plastic applicator with a new function, and new objective”. The scope of the claim is indefinite. New function and new objection are indefinite since the function and objection are not defined.  This claim limitation is also mentioned in claim 10. 
Claim 12 recites the limitation " drum outer cylinder" in line 2-3.  It is unclear to the examiner if the Applicant is referring to the drum outer cylinder that was mentioned in claim 10 or a new one. For examination purpose, the examiner is interpreting it to be the same. 
Claim 14 recites the limitation "an inner conduit cylinder" in line 2.  It is unclear to the examiner is the Applicant is referring to the inner conduit cylinder that was mentioned in claim 10 or a new one. For examination purpose, the examiner is interpreting to be the same.  
Claim 14 recites the limitation "said tampon plastic applicator with a new design and new features, and having a new function, new purpose and new objective" in line 1-4.  The scope of the claim is indefinite. New function and new objection are indefinite since the function and objection are not defined.  This claim limitation is also mentioned in claim 10. 
Claim 16 recites the limitation "a non-slip hold" in line 2.  It is unclear to the examiner if the Applicant is referring to the non-slip hold that was mentioned in claim 10 or a new one.  For examination purpose, the examiner is interpreting to be the same.
Claim 17 recites the limitation "a thread/Stop comprising of threads" in line 2. It is unclear to the examiner if the Applicant is referring to the thread/Stop that was mentioned in claim 10 or any new one. For examination purpose, the examiner is interpreting it to be the same. 
Claim 18 recites the limitation "a permanent rubber cap" in line 4. It is unclear to the examiner if the Applicant is referring to the permanent rubber cap that was mentioned in claim 10 or any new one. For examination purpose, the examiner is interpreting it to be the same. 
Claim 20 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12-14 and 16-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12-19 depend on claim 10. The scope of each claim between 12-14 and 16-19 are recited in claim 10.  Each dependent claim must further limit the claim upon which it dependent structurally. These dependent claims only include the structures that are already included in the independent claim 10. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794